Citation Nr: 1202750	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss.  

3. Entitlement to a rating in excess of 30 percent for major depressive disorder from April 28, 2003, to May 8, 2005, and in excess of 70 percent thereafter.  

4. Entitlement to service connection for a dental condition (tooth #9) for compensation purposes. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to April 2003.  

Issues # 1 and #3 above are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2003 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right ear hearing loss, left ear hearing loss, and a dental condition, and which granted service connection for major depression with anxiety and assigned a 10 percent rating effective April 28, 2003.  The Veteran timely disagreed that the denials of service connection as well as the initial rating assigned for depression and the present appeal ensued.  

In a November 2008 decision and remand, the Board found that (1) the criteria for entitlement to service connection for right ear hearing loss had not been met; and (2) that prior to May 9, 2005, the criteria for a 30 percent rating, but no higher, and since May 9, 2005, the criteria for a 70 percent rating, but no higher, had been met for the Veteran's service-connected depressive disorder.  The Veteran appealed that decision to the Court.  In March 2011, the Court vacated the Board's November 2008 decision with respect to these issues and remanded the matters on appeal for readjudication consistent with instructions outlined in the March 2011 memorandum decision.  

With respect to issues # 2 and #4 above, the Board remanded those claims for further development in the November 2008 decision/remand.  Thus, the remaining issues on appeal, namely entitlement to service connection for left ear hearing loss and a dental condition are now properly before the Board as well. 

The Board also notes that an August 2011 VA Form 21-22a has been submitted by the Veteran which appoints Joseph R. Moore as his representative on all matters before the Board.  This was confirmed in an August 2011 letter to the Board.  See Submission of VA Form 21-22a, and Waiver of 90 Day Period, August 31, 2011. 

Lastly, while the RO has adjudicated the claim for service connection for dental trauma, a claim for service connection is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the matter on appeal stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for dental trauma for compensation purposes.  The claim for service connection for dental trauma, for obtaining VA outpatient dental treatment, is REFERRED to the AOJ for additional referral to the appropriate VAMC. See 38 C.F.R. § 17.161 (2011). 

The issues of entitlement to service connection for right and left ear hearing loss and entitlement to a rating in excess of 30 percent for major depressive disorder from April 28, 2003, to May 8, 2005, and in excess of 70 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The competent medical evidence does not establish that the Veteran has a dental disorder for which service-connected compensation is payable.



CONCLUSION OF LAW

A compensable dental disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

After the filing her claim for service connection in June 2003, the Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2003.  In correspondence dated in September 2009, the RO advised the Veteran of the information and evidence necessary to substantiate her claims for dental trauma compensation.  The aforementioned letter notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA. 

Thereafter, the claim was reviewed and a supplemental statement of the case was issued in February 2010. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 

During the pendency of the appeal, the Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to this matter was provided in September 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  Pertinent service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with two VA examinations to assess the current nature and etiology of her claimed dental condition.   

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist him. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims. 

Entitlement to Service Connection for a Dental Condition (Tooth #9)

The Veteran seeks compensation with regard to tooth # 9, which was surgically extracted during service due to a traumatic injury.  She specifically contends that she has bone loss that is related to this injury.  

The dental conditions for which service-connected compensation benefits are available are set for the under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board notes that these provisions do not contemplate loss of teeth due to trauma.  However, a number of the diagnostic codes in this series do contemplate and require bone loss for their application.  The Veteran has previously set forth the argument that she sustained bone loss due to the in-service tooth injury. 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

By way of history, the Veteran's service treatment records shows that she suffered a traumatic injury to tooth #9 in December 2001; that the tooth was surgically extracted; and that an implant was required to replace the tooth.  It is also briefly noted here that the Veteran underwent elective removal of her wisdom teeth (#1, #16, #17, and #32) during service.  She does not seek service connection for the removal of these teeth, however. 

Following service, a November 2003 VA dental care note shows that the Veteran was missing tooth #9 and that it had been replaced with a removable partial.  The treatment noted shows the Veteran had an implant placed during active service but that it was not completed.  

In April 2004, a VA dental treatment record shows that the Veteran received an acrylic crown for an implant in area #9.  Examination revealed "probable dehiscence of bone buccal cortical plate."  The VA dentist went on to note that the Veteran's dental records from service showed that "bone grafting using demineralized freeze dried allogenic bone was done during active duty," and that since service, the graft had been lost.  

In March 2009, the Veteran underwent a VA dental examination.  The examiner noted that the Veteran lost tooth #9 during in an accident during basic training, and that she had her wisdom teeth removed in June 2002.  Tooth # 9 was replaced with an implant but never restored.  Physical examination revealed no limitation of jaw movements.  When asked to describe the extent of any bone loss of the mandible, maxilla, or hard palate, the dentist stated that the findings were "normal."  X-rays were essentially negative and only revealed the osetointegrated implant replacing tooth #9.  There were no clicks or sounds present in the TMJ area.  The VA dentist stated that there were "no dental conditions for which service-connected compensation benefits are available."  He noted that her only condition was missing #9 and that the tooth had been replaced with an implant and that it was in "good condition at present."  

A December 2009 addendum to the VA examination indicated that there was no limitation of jaw movements.  Teeth #1, #9, #16, #17, and #32 were missing.  There was no noted bone loss of the mandible, hard palate, or maxilla.  X-rays were normal with the exception of showing an osteintegrated implant replacing tooth #9.  The VA examiner went on to explain that Diagnostic Codes 9900 through 9904 are not for application in this case as there is no evidence of loss of maxilla or mandible.  Diagnostic Codes 9905 to 9909 refer only to temporomandibular articulation and do not apply in this case.  Lastly, the VA examiner stated that, without evidence of bone loss, Diagnostic Codes 9911 to 9916 also do not apply - this is so despite the fact that she lost tooth #9 due to trauma.  In sum, the VA examiner opined that none of the Diagnostic Codes, 9900 through 9916, apply in this case.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder. 

As noted above, treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. See 38 C.F.R. § 3.381. 

Moreover, despite the documented trauma to tooth #9 during service, there is simply no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma.  Rather, the VA examiner who evaluated the Veteran in October 2009 and December 2009 (addendum opinion) clearly opined that the there was simply no bone loss or loss of substance of the maxilla or mandible present.  He also opined that the Veteran did not have any dental condition for which service-connection is available.  In other words, none of the Diagnostic Codes, 9900 through 9916, were found to apply in this case.  There were no findings of bone loss; x-rays were normal, and the implant in tooth #9 was in "good condition."  

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable. See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder of tooth #9, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes, as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for dental trauma for compensation purposes is denied. 

REMAND

As noted in the Introduction above, the Court's March 2011 Memorandum Decision vacated and remanded the claims of entitlement to service connection for right ear hearing loss and entitlement to higher ratings for service-connected depression to the Board for readjudication consistent with the March 2011 Memorandum Decision.  Development for these two claims is discussed immediately below (# 1 and #2).  The claim of entitlement to service connection for left ear hearing loss, which is not the included in the Court's decision, is also discussed below.  

1. Hearing Loss - Right Ear 

The Veteran primarily contends that she was exposed to very loud noise in the performance of her duties in air field management because she was constantly on the runways and exposed to the noise of large planes taking off and landing.  She believes she has currently right ear hearing loss as a result.  

The March 2011 Memorandum Decision stated that readjudication of the claim was required because VA failed to provide the Veteran with a thorough and contemporaneous audiology examination.  Specifically, the Veteran should have been afforded a new VA examination in light of the fact that she had claimed that her hearing loss had worsened since her last examination in 2003.  

Prior to the March 2011 Memorandum Decision, but after the Board's November 2008 denial, the RO obtained new VA audiology examinations in March 2009 and in October 2009 (addendum).  Again, the Board's November 2008 denial was based on the fact that the Veteran did not meet the criteria for "impaired hearing" (right ear) under 38 C.F.R. § 3.385.  The March 2009 VA examination revealed that the Veteran did, in fact, have impaired right ear hearing consistent (mild low frequency sensorineural hearing loss) with the provisions of 38 C.F.R. § 3.385.  Indeed, the audiology examination revealed an auditory threshold of 40 decibels at 500 Hertz; in addition, the right ear demonstrated a 92 percent speech recognition score.  Based on the foregoing, the Veteran has current impaired hearing (right ear) for VA purposes. 

Unfortunately, the VA examiner provided etiology opinions with respect to the left ear only.  Based on the fact that the Veteran has demonstrated impaired right ear hearing, and further considering the directives set forth in the March 2011 Memorandum Opinion, the Board finds that the claim should be remanded in order to obtain an opinion regarding the etiology of the right ear hearing loss.  If examination of the Veteran is deemed necessary in order to render an opinion, then such an examination should be scheduled as indicated below. 

Lastly, the Board notes that the October 2009 addendum opinion indicated that some of the Veteran's clinical audiological findings were suggestive of Meniere's disease.  However, no specific diagnosis of Meniere's disease was rendered by the examiner.  In light of the foregoing, the VA examiner upon remand should comment on whether (a) the Veteran has a Meniere's disease diagnosis, and if so, (b) whether it is at least as likely as not that such disability is related to service.  

2. Increased Ratings - Depression 

Likewise, the March 2011 Memorandum Decision stated that VA failed to provide the Veteran with a contemporaneous examination concerning her depressive disorder and failed to consider evidence favorable to her claim.  

VA's duty to conduct a contemporaneous examination is triggered when the "evidence indicates that there has been a material change in a disability or that the current rating may be incorrect."  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  VA last provided the Veteran with a VA mental examination in June 2005.  Since that examination, she has reported that her depression has worsened.  Because the evidence indicates a material change in the Veteran's condition since the June 2005 examination, VA is obligated provide her with a new evaluation in light of its duty to assist.  

In addition, the March 2011 Memorandum Decision noted that the Board failed to adequately discuss a June 2004 psychiatric note and GAF scores of 45 (in February 2005) and 53 (in June 2004).  In light of the fact that the claim is being remanded for a new VA examination and updated VA treatment records, the Board will reserve its discussion of this evidence until a later date. 

Lastly, the Board notes that the claims file currently contains private psychological treatment records from Dr. Liza Marie Conty Soto dated in 2010.  The record also contains treatment records from Medical Emergency Services (i.e., 9-1-1 records) indicating that the Veteran was treated for heart palpitations and anxiety on several occasions in 2010.  Upon remand, the RO should obtain the necessary releases to obtain any additional private treatment records from these sources.  

3. Hearing Loss - Left Ear

With respect to the Veteran's claim for service connection for left ear hearing loss, the Board notes that this claim was remanded in November 2008 in order to obtain an opinion as to etiology.  Again, the Veteran contends that she was exposed to very loud aircraft noise during her active duty service.  The March 2009 VA examiner opined that the Veteran's mild low-mid frequency hearing loss of the left ear was "as least as likely as not" a result noise exposure from airplanes during service.  Subsequently, in an October 2009 addendum opinion, the same VA examiner opined that it was "less likely than not that the Veteran's current left ear hearing loss is causally related to service."  He suggested that the clinical findings were more suggestive of Meniere's disease, although he provided no such diagnosis.  

Based on the above, the Board finds that the claim should be remanded in order to obtain a VA addendum opinion which clarifies or reconciles the VA examiner's two, conflicting opinions.  In addition, the examiner should comment upon whether the Veteran does, in fact, have Meniere's disease, and if so, whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for any psychological disorder (i.e., depression), hearing loss, or dental conditions.  This should specifically include a request for records from the Veteran's private psychologist, Dr. Liza Marie Conty Soto.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Obtain and associate with the claims file all VA treatment records dated since January 2006.   

3. After completion of the above development, if the individual who conducted the March 2009 and October 2009 VA examinations is available, the claims file should be forwarded to him for an addendum opinion as to the etiology of the Veteran's current right and left ear hearing loss.  

If the previous examiner is not available, the Veteran should be scheduled for another VA examination concerning his claimed disabilities.  For either an addendum report or new examination, the entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report. 

The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current right ear and left ear hearing loss was incurred or aggravated as a result of her military noise exposure, or whether it otherwise had its onset during service.  

In particular, the examiner should state whether such disability first began during service, or manifested to a degree of at least 10 percent within one year following separation from service in April 2003.  The examiner should consider all lay and medical evidence of record, including but not limited to the evidence summarized above, in the body of this remand.  For example, consideration should be given to the circumstances and extent of in-service and other noise exposure, any audiograms or treatment during or after service, and any other medical opinions of record concerning the cause of the Veteran's disabilities. 

If possible, the examiner should also explain his reasoning for, and/or reconcile the disparate etiology findings shown upon VA examinations in March 2009 and October 2009.  

The examiner should also specifically comment upon the February 2003 findings of low frequency bilateral hearing loss during service and whether such findings represent a continuity of low frequency hearing loss symptomatology, similar to what is currently shown by VA examination conducted in 2009.  See Otolaryngology Clinic Note, February 10, 2003. 

The examiner should also provide an opinion as to whether the Veteran currently has Meniere's disease.  If so, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's Meniere's disease had its onset during service, or is otherwise related to her active duty.  The examiner should state whether such disability, if diagnosed, first began during service, or manifested to a degree of at least 10 percent within one year following separation from service in April 2003.  

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the addendum or report and explain why a non-speculative opinion cannot be offered. 

4. The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected depression.  The entire claims file, including a copy of this remand, must be made available to the examiner for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected depression. 

The examiner is asked report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner should also indicate the impact of the Veteran's depression on her occupational functioning. 

Accordingly, the VA examiner, in a report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

5. After completing the above, and any other development the RO may deem necessary, the RO should then review the expanded record and determine if the Veteran's claims on appeal can be granted.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


